Citation Nr: 1712087	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an Anxiety Disorder and Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a  December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing with the undersigned Veterans Law Judge in May 2016.  The Veteran's spouse also testified.  A transcript has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During hearing testimony, the Veteran indicated that he had two stressful events in-service, a submarine dive during which he believed that the submarine would be destroyed and seeing the aftermath of an attack when the USS Trutta assisted the USS Liberty.

The Veteran must first be provided adequate notice concerning the elements of service connection for an acquired psychiatric disorder as well as PTSD as previous duty to assist letters have been insufficient.  

Concerning the claim for PTSD, there is no indication in the record that the Veteran has reported sufficient information to corroborate his in-service stressors.  The Veteran should be requested to provide approximate dates of the submarine dive.  The Board notes that the attack on the USS Liberty was widely publicized and the date of this event was in June 1967.  The AMC must attempt to verify the submarine dive and the assistance of USS Trutta personnel to the USS Liberty immediately after the USS Liberty was attacked.

Additionally, the Veteran should be afforded an additional VA psychiatric examination to determine if he has a current acquired psychiatric disorder which is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The previous examination, dated September 2010, did not specifically indicate if the Veteran's credible account of in-service events is related to his current diagnosis of an Anxiety Disorder.  Such examination must be afforded on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the VCAA for entitlement to service connection for an acquired psychiatric disorder as well as PTSD.

2.  Provide the Veteran with a stressor form, allowing him to indicate specific dates to assist in corroboration of his in-service traumatic events.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including all VA treatment records not already associated with the claims file.

4.  Request confirmation of the Veteran's stressor(s) through official sources.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, severity and etiology of mental health disabilities.  All diagnoses should be noted.

a.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  

b.  If the examiner concludes that the Veteran has a diagnosis of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the PTSD is a result of a corroborated in-service event. 

c.  If the Veteran does not have PTSD, the examiner should specifically indicate so.  Any opinion provided should include discussion of specific evidence of record. The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible. 

d.  The examiner should identify any other psychiatric diagnoses which may be found on examination and/or in the record.  With respect to each psychiatric disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not that such disorder had its clinical onset in service or is otherwise related to service.   The examiner must make findings consistent with the Board's observations that the Veteran's statements concerning the submarine dive and assistance to the USS Liberty are credible and consistent with the Veteran's service.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Then, the RO or the AMC should readjudicate the claims. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




